internal_revenue_service number release date index number -------------------------- -------------------------------------- --------------------- ---------------------------- in re ----------------------------- -------------------------- -------------------------------------------- ------------------------------------ ---------------------------- department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc corp b04 - plr-147748-03 date date ----------------------------------------------------------- ----------------------------------------------------------- legend ------------------ distributing ---------------------------------------------------------------------------- -------------------------------------------------------------------- controlled ------------------------------------------------------------------------------------------ llc x busine sec_1 busine sec_2 bank asset a dear ------------ ---------------------------------- ---------------------------- ------------- ---------- --------------------------------------------------- --------------------------------------------------------- plr-147748-03 this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information submitted in that letter and in subsequent correspondence is summarized below summary of facts financial information has been submitted indicating that busine sec_1 and distributing is in the process of expanding the operations of busine sec_2 and distributing is an s_corporation which conducts busine sec_1 and busine sec_2 distributing has two classes of common_stock outstanding class a voting and class b nonvoting busine sec_2 has each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years needs a substantial amount of additional capital to fund the expenses of such expansion distributing also needs to borrow to fund an additional portion of its unfunded pension obligations distributing’s historic lender to be secured_by asset which relates to busine sec_1 consistent with industry practice to isolate the property securing the loan from the claims of busine sec_2 creditors bank requires that asset be held in an entity separate and apart from busine sec_2 bank has therefore made the proposed loan contingent upon the separation of busine sec_1 from busine sec_2 partnership controlled by distributing’s shareholders the guarantee provided by distributing contains covenants requiring that distributing maintain a minimum tangible net_worth and that its total funded debt not exceed a specified amount together the covenants documentation submitted by bank indicates that the separation of busine sec_1 from busine sec_2 would enable distributing to borrow the needed funds without violating its obligations under the covenants in addition distributing is the guarantor on an earlier loan from bank to llc a distributing proposes to obtain the necessary funds through a loan from bank proposed transaction distributing proposes a corporate separation as set forth below the proposed transaction i distributing will borrow approximately dollar_figurea from bank plr-147748-03 ii distributing will contribute all of the assets and liabilities associated with busine sec_2 to newly formed controlled in exchange for all of the common_stock of controlled the contribution iii distributing will change its name to x iv distributing will distribute all of the controlled stock pro_rata to the shareholders of distributing the distribution v controlled will elect to be taxed as an s_corporation on the first available date after the distribution representations the following representations have been made regarding the proposed transaction a b c d e no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of each of busine sec_1 and busine sec_2 is representative of its present operations and with regard to each business there have been no substantial operational changes since the date of the last financial statements submitted following the proposed transaction distributing and controlled will each continue the active_conduct of their respective trades_or_businesses independently and with their separate employees certain employees will be employed by both distributing and controlled and will be compensated by distributing and controlled based upon the services provided to each corporation the distribution of controlled is primarily carried out for the following corporate business purposes to facilitate borrowings to fund working_capital needs and business expansion of controlled’s operations the distribution is motivated in whole or substantial part by these corporate business purposes there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the transaction plr-147748-03 f g h i j k l there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the proposed transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the proposed transaction except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed as determined under sec_357 by controlled and any liabilities to which the transferred assets are subject the liabilities assumed as determined under sec_357 by controlled in the transaction and the liabilities to which the assets transferred from distributing to controlled are subject if any were incurred in the ordinary course of business and are associated with the assets being transferred distributing neither accumulated its receivables nor made extraordinary payments of its payables in anticipation of the proposed transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the proposed transaction payments made in connection with any transactions between distributing and controlled following the distribution will be for fair_market_value and based upon terms and conditions consistent with parties bargaining at arm’s-length m no two parties to the transaction are investment companies as defined in sec_368 and iv n for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired plr-147748-03 by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution o p q for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be treated as an s_corporation pursuant to sec_1362 effective on the first available date after the distribution there is no plan or intention to revoke or otherwise terminate the s_corporation_election of either distributing or controlled rulings based solely on the information submitted and the representations set forth above we rule as follows the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_357 sec_361 and sec_361 plr-147748-03 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the distributing shareholders on receipt of controlled stock in the distribution sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of the distributing shareholders after the distribution will equal the aggregate basis of the distributing stock held by the distributing shareholders immediately before the distribution allocated between the distributing stock and controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 the holding_period of the controlled stock received by each distributing shareholder will in each instance include the holding_period during which the distributing shareholders held the distributing shares on which the distribution is made provided the distributing stock is held as a capital_asset on the date the distribution sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 distributing’s accumulated_adjustments_account immediately before the transaction will be allocated between distributing and controlled in a manner similar to the manner in which distributing’s earnings_and_profits will be allocated under sec_312 provided that distributing immediately distributes the stock of controlled and provided that controlled meets the requirements of sec_1361 distributing’s momentary ownership of controlled’s stock as part of the plr-147748-03 reorganization will not cause controlled to have an ineligible shareholder under sec_1361 and controlled will be eligible to make an s_corporation_election under sec_1362 for its first taxable_year caveats we express no opinion about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions at the time of or effects resulting from the transaction that are not specifically covered by the above rulings procedural statements the rulings contained in this letter are based upon information and this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination relevant letter is being sent to your taxpayer in accordance with the power_of_attorney on file with this office a copy of this a copy of this letter must be attached to any income_tax return to which it is sincerely sean p duffley____ sean p duffley assistant to the chief branch office of associate chief_counsel corporate
